REQUEST   FOR   DOCUMENTS

                                                   „URT OF APP             PPEALSl
      I, Chester Staples, am requesting dfdShCourto^ealsDIStoriCt
in response to an ORDER issued by THE TUJELFftTTCDU RT
OF APPEALS DISTRICT TYLER,TEXAS COURT DF APf

      If there   is   a fee   for copies   of these
please inform me of the cost. Enclosed Ii£MHl^
the    ORDER In question and       a SA5E.


      This request is addressed to the District Clerk
of The Twelfth Court of           AppealsJyler.Texas.


      Thank You for Your time and I appreciate Your help




                                                            f   #1853049

                                         264   FM   347B

                                         Estelle     Unit

                                         Huntsvillejx.          77320
                                        CAUSE NO. 12-13-00126-CR

                                      IN THE COURT OF APPEALS

                             TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS



CHESTER ALAN STAPLES,                   }       APPEALED FROM 3RD DISTRICT COURT
APPELLANT


V.                                      }       IN AND FOR

THE STATE OF TEXAS,                     }       ANDERSON COUNTY, TEXAS
APPELLEE




                                                   ORDER


        Appellant is represented by Mr. William M. House, appointed counsel. On December 9, 2013,
the time to file appellant's brief expired without a brief or a motion for extension of time. Tex. R. App.
P. 38.6(a). Pursuant to TEX. R. APP. P. 38.8(b), counsel was notified on December 12, 2013, that his
brief was past due and was given until December 23, 2013, to file a brief or otherwise explain the delay.
No satisfactory response has been received.
        Pursuant to Tex. R. App. P. 38.8(b)(3), it is ORDERED that Honorable Pam Fletcher, Judge of
the 3rd District Court of Anderson County, Texas, shall immediately conduct a hearing to determine (1)
whether the appellant still desires to prosecute his appeal; (2) whether the appellant is indigent and either
heeds counsel appointed, or appellant's counsel has abandoned the appeal; or-(3) if the appellant is not
indigent, whether a brief has not been completed because retained counsel has either abandoned the
appeal or because appellant has failed to make necessary arrangements for filing a brief; and (4) when
appellant's counsel anticipates that the appellant's brief, if a brief is to be filed, will be completed.
        It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
       It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant's
effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant's brief.
       It is FINALLY ORDERED that the supplemental clerk's record (including any orders and
findings) and the reporter's record of said hearing be filed with the Clerk of this Court on or before
February 3, 2014.

       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.

       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 11 day ofJune 2015,
A.D.




                                                 Respectfully yours,


                                                CATHY S. LUSK, CLERK



                                                     Katrma McClenny, Chief Depurf Clerk